DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (US 4550267).
	Regarding claim 1, Vaidya discloses:
A rotary electrical machine (11) for a motor vehicle (abstract), comprising: 
a rotor (12) with an even number of pairs of poles (13); 
a stator (14) comprising a body (by 18-20) provided with notches (16-19); and 
a three-phase winding (21-29,26-29,66-69,86-79,104-107) inserted in the notches (16-19) of the stator body, the three-phase winding comprising: 
at least one first group (26,56) of portions of phases (Figs 6-7) and one second group (27,57) of portions of phases (Figs 6-7) associated with a first assembly of at least three bridge arms (Fig 7); and 
at least one third group (28,58) of portions of phases (Figs 6-7) and one fourth group (29,59) of portions of phases (Figs 6-7) associated with a second assembly of at least three bridge arms (Fig 7).
Vaidya discloses the invention as discussed above, but in different embodiments.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Vaidya to construct Applicant’s invention as claimed above. 
	The motivation to do so is that it would allow multi-power channel operation with electrical and magnetic isolation between channels, establish separate power channels between the windings and the electrical means that allow for the simultaneous independent transmission of power through the channels when the machine is in operation, provide multiple motive power redundancy in an electric motor by means of a stator winding arrangement that cooperates with a rotor structure to establish electromagnetic torque summing (C2 ll 9-30).
 
Regarding claim 8/1, Vaidya discloses wherein the rotor comprises a number of pairs of poles selected from amongst: 4, 6, 8 (Fig 1 shows 8 pairs of poles), 10 or 12.

Regarding claim 10/1, Vaidya discloses wherein the rotor is a rotor with permanent magnets (C2 ll 31-34), a wound rotor, or a mixed rotor.

Regarding claim 11/1, Vaidya discloses wherein the rotary electrical machine has an operating voltage lower than 60 V (C1 ll 43-50).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (US 4550267) in view of Sakuma et al. (DE 102016105549).
	Regarding claim 2/1, Vaidya does not disclose wherein each group of portions of phases comprises in at least one single notch two conductors belonging to different phases. 
Sakuma et al. discloses wherein each group of portions of phases (U1-U3 in slots # 9&10 Fig 2) comprises in at least one single notch (slot shown as 21c, Fig 1) two conductors belonging to different phases (U1,U2 in slot #9, Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Vaidya wherein each group of portions of phases comprises in at least one single notch two conductors belonging to different phases, as Sakuma et al. discloses.
The motivation to do so is that resonance of the stator is avoidable, thereby reducing noise and / or vibration generated when driving the rotary electric machine and torque ripple can be reduced (para 2 of summary of Sakuma et al.).
	
Regarding claim 3/1, Vaidya does not disclose wherein each group of portions of phases comprises at least two conductors belonging to a single phase in at least two adjacent notches. 
Sakuma et al. discloses wherein each group of portions of phases (U1-U3 in slots # 9&10 Fig 2) comprises at least two conductors (U1,U2) belonging to a single phase in at least two adjacent notches (slots 9,10, Fig 2 and a slot is shown as 21c, Fig 1).

The motivation to do so is that resonance of the stator is avoidable, thereby reducing noise and / or vibration generated when driving the rotary electric machine and torque ripple can be reduced (para 2 of summary of Sakuma et al.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (US 4550267) in view of Otsu et al. (US 2018/0358874).
Regarding claim 4/1, Vaidya does not disclose wherein the number of notches per pole and per phase is strictly greater than 1 and equal to, or less than, 3.
Otsu et al. teach an apparatus wherein the number of notches per pole and per phase is strictly greater than 1 and equal to, or less than, 3 (paras 2,55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Vaidya wherein the number of notches per pole and per phase is strictly greater than 1 and equal to, or less than, 3, as Otsu et al. teaches.
The motivation to do so is that it would allow one to achieve the effect of setting the relationship between the number of stator slots and the number of rotor slots to a preferable relationship (para 10 of Otsu et al.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (US 4550267) in view of Otsu et al. (US 2018/0358874), further in view of Okamoto et al. (EP 0229018).
Regarding claim 5/4, Vaidya in view of Otsu et al. do not disclose wherein the number of notches per pole and per phase is equal to 2.5.
Okamoto et al. disclose a device wherein the number of notches per pole and per phase is equal to 2.5. (claim 3), to produce less torque ripple.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Vaidya in view of Otsu et al. wherein the number of notches per pole and per phase is equal to 2.5, as Okamoto et al. discloses.
The motivation to do so is that it would allow one to produce less torque ripple (abstract of Okamoto et al.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (US 4550267) in view of Jung (KR 101365469).
Regarding claim 9/1, Vaidya does not disclose wherein the winding is of the type with pins comprising a cross-section with a substantially rectangular form.
Jung teaches an apparatus wherein the winding is of the type with pins comprising a cross-section with a substantially rectangular form (description).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Vaidya wherein the winding is of the 
The motivation to do so is that it would allow one to easily perform a coil winding operation (description of Jung).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 6/1 inter alia, the specific limitations of “…wherein, around a circumference of the stator, there is alternation between a group of portions of phases of the first assembly of bridge arms and a group of portions of phases of the second assembly of bridge arms….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 7/1 inter alia, the specific limitations of “…wherein, for a three-phase stator comprising four groups of portions of phases, the groups of portions of phases associated with a single assembly of bridge arms are diametrically opposite one another ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.


.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834